 Fill in this information to identify your case and this filing:

  Debtor 1                          Samuel                                                  Arriola
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                       Western District of Washington
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                   20-12088                                                                                                                               amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ✔ No. Go to Part 2.
      ❑
      ❑ Yes. Where is the property?
                                                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
                                                                             ❑ Single-family home                                                          amount of any secured claims on Schedule D: Creditors

                                                                             ❑ Duplex or multi-unit building
              description                                                                                                                                  Who Have Claims Secured by Property.

                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ❑ Land
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such

                                                                             ❑ Other
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜                   $0.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1

                      Case 20-12088-CMA                                  Doc 12               Filed 08/20/20                      Ent. 08/20/20 22:46:38                           Pg. 1 of 53
 Debtor 1                  Samuel                                                         Arriola                                                             Case number (if known) 20-12088
                           First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Acura                     Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the

                                                  TL                        ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D: Creditors

                                                                            ❑ Debtor 2 only
            Model:                                                                                                                                          Who Have Claims Secured by Property.

                                                  2009                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the         Current value of the
            Year:
                                                                            ✔ At least one of the debtors and another
                                                                            ❑                                                                             entire property?             portion you own?
                                                  131500
            Approximate mileage:                                                                                                                                         $8,200.00                   $8,200.00

            Other information:                                              ❑Check if this is community property (see
                                                                                instructions)




 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                  ➜              $8,200.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                   Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Used household goods including dishes, furniture, linens, small appliances.
                                                                                                                                                                                                     $1,000.00

 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               3 tvs, playstation, wii, printer, cell phone                                                                                                            $500.00


 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........

Official Form 106A/B                                                                                    Schedule A/B: Property                                                                      page 2

                     Case 20-12088-CMA                                   Doc 12               Filed 08/20/20                       Ent. 08/20/20 22:46:38                        Pg. 2 of 53
 Debtor 1                      Samuel                                                                   Arriola                                                                     Case number (if known) 20-12088
                               First Name                         Middle Name                            Last Name



 9. Equipment for sports and hobbies
       Examples:          Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                          carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Personal used clothing.                                                                                                                                             $150.00



 12.    Jewelry
        Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        ✔ No
        ❑
        ❑ Yes. Describe........


 13.    Non-farm animals
        Examples:           Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........

 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                                    $1,650.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                              Current value of the
                                                                                                                                                                                                           portion you own?
                                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                                           claims or exemptions.


 16.    Cash
        Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ✔ No
        ❑
        ❑ Yes........................................................................................................................................................   Cash..............



Official Form 106A/B                                                                                                     Schedule A/B: Property                                                                        page 3

                        Case 20-12088-CMA                                           Doc 12                   Filed 08/20/20                            Ent. 08/20/20 22:46:38                         Pg. 3 of 53
 Debtor 1                 Samuel                                        Arriola                                            Case number (if known) 20-12088
                          First Name            Middle Name              Last Name



 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                               Institution name:



       17.1. Checking account:                  Chase                                                                                 $350.00


       17.2. Checking account:                  BECU                                                                                   $50.00


       17.3. Savings account:                   BECU                                                                                    $6.28


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                     % of ownership:




Official Form 106A/B                                                               Schedule A/B: Property                                                     page 4

                     Case 20-12088-CMA                      Doc 12         Filed 08/20/20              Ent. 08/20/20 22:46:38                   Pg. 4 of 53
 Debtor 1                 Samuel                                           Arriola                                         Case number (if known) 20-12088
                          First Name                  Middle Name          Last Name



 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                     Institution name:

       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:


 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others

       ❑ No
       ✔ Yes.....................
       ❑
                                      Institution name or individual:

       Electric:                      Seattle City Light                                                                             $126.00


       Gas:                           PSE                                                                                              $30.00

 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




Official Form 106A/B                                                                 Schedule A/B: Property                                                   page 5

                     Case 20-12088-CMA                            Doc 12     Filed 08/20/20           Ent. 08/20/20 22:46:38                    Pg. 5 of 53
 Debtor 1                 Samuel                                       Arriola                                          Case number (if known) 20-12088
                          First Name              Middle Name           Last Name



 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                   Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.      Give specific information about                                                                        Federal:
                   them, including whether you
                   already filed the returns and the                                                                      State:
                   tax years.......................
                                                                                                                          Local:



 29.   Family support
       Examples:       Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.      Give specific information..........
                                                                                                                          Alimony:

                                                                                                                          Maintenance:

                                                                                                                          Support:

                                                                                                                          Divorce settlement:

                                                                                                                          Property settlement:



Official Form 106A/B                                                              Schedule A/B: Property                                                    page 6

                    Case 20-12088-CMA                      Doc 12         Filed 08/20/20             Ent. 08/20/20 22:46:38                 Pg. 6 of 53
 Debtor 1                  Samuel                                                           Arriola                                                               Case number (if known) 20-12088
                           First Name                      Middle Name                       Last Name



 30.   Other amounts someone owes you
       Examples:         Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                         Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                       Surrender or refund value:
                    of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                             $562.28



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.

Official Form 106A/B                                                                                       Schedule A/B: Property                                                                      page 7

                      Case 20-12088-CMA                                    Doc 12               Filed 08/20/20                        Ent. 08/20/20 22:46:38                        Pg. 7 of 53
 Debtor 1                  Samuel                                                           Arriola                                                               Case number (if known) 20-12088
                           First Name                      Middle Name                       Last Name



                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                               $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 8

                     Case 20-12088-CMA                                     Doc 12               Filed 08/20/20                        Ent. 08/20/20 22:46:38                        Pg. 8 of 53
 Debtor 1                  Samuel                                                           Arriola                                                               Case number (if known) 20-12088
                           First Name                      Middle Name                       Last Name



 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                             $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:         Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                              $0.00




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 9

                      Case 20-12088-CMA                                    Doc 12               Filed 08/20/20                        Ent. 08/20/20 22:46:38                        Pg. 9 of 53
 Debtor 1                   Samuel                                                              Arriola                                                                  Case number (if known) 20-12088
                            First Name                       Middle Name                          Last Name




 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                                $0.00


 56.   Part 2: Total vehicles, line 5                                                                                          $8,200.00


 57.   Part 3: Total personal and household items, line 15                                                                     $1,650.00


 58.   Part 4: Total financial assets, line 36                                                                                    $562.28


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $10,412.28             Copy personal property total➜         +                $10,412.28




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                          $10,412.28




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                        page 10

                     Case 20-12088-CMA                                      Doc 12                 Filed 08/20/20                          Ent. 08/20/20 22:46:38                         Pg. 10 of 53
 Fill in this information to identify your case:

  Debtor 1                    Samuel                                   Arriola
                              First Name           Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                     Western District of Washington

  Case number                           20-12088                                                                                       ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 2009 Acura TL                                                              $8,200.00
                                                                                         ❑                 $2,000.00              11 U.S.C. § 522(d)(2)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          3.1


                                                                                         ✔
 Brief description:
  Used household goods including dishes, furniture,                         $1,000.00
                                                                                         ❑                 $1,000.00              11 U.S.C. § 522(d)(3)

  linens, small appliances.                                                              ❑    100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:           6


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes



Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 2




                  Case 20-12088-CMA                     Doc 12          Filed 08/20/20              Ent. 08/20/20 22:46:38             Pg. 11 of 53
 Debtor 1              Samuel                                         Arriola                                            Case number (if known) 20-12088
                       First Name               Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on                Current value of the        Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                        portion you own
                                                              Copy the value from         Check only one box for each exemption.
                                                              Schedule A/B

                                                                                          ✔
 Brief description:
 3 tvs, playstation, wii, printer, cell phone                                   $500.00
                                                                                          ❑                 $500.00                  11 U.S.C. § 522(d)(3)
                                                                                          ❑   100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          7


                                                                                          ✔
 Brief description:
 Personal used clothing.                                                        $150.00
                                                                                          ❑                 $150.00                  11 U.S.C. § 522(d)(3)
                                                                                          ❑   100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          11


                                                                                          ✔
 Brief description:
 Chase                                                                          $350.00
                                                                                          ❑                 $350.00                  11 U.S.C. § 522(d)(5)

 Checking account                                                                         ❑   100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          17


                                                                                          ✔
 Brief description:
 BECU                                                                            $50.00
                                                                                          ❑                 $50.00                   11 U.S.C. § 522(d)(5)

 Checking account                                                                         ❑   100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          17


                                                                                          ✔
 Brief description:
 BECU                                                                             $6.28
                                                                                          ❑                  $6.28                   11 U.S.C. § 522(d)(5)

 Savings account                                                                          ❑   100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          17


                                                                                          ✔
 Brief description:
 Seattle City Light                                                             $126.00
                                                                                          ❑                 $126.00                  11 U.S.C. § 522(d)(5)

 Electric                                                                                 ❑   100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          22


                                                                                          ✔
 Brief description:
 PSE                                                                             $30.00
                                                                                          ❑                 $30.00                   11 U.S.C. § 522(d)(5)

 Gas                                                                                      ❑   100% of fair market value, up to
                                                                                              any applicable statutory limit
 Line from
 Schedule A/B:          22




Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                                     page 2 of 2




                 Case 20-12088-CMA                      Doc 12          Filed 08/20/20              Ent. 08/20/20 22:46:38                Pg. 12 of 53
 Fill in this information to identify your case:

  Debtor 1                   Samuel                                   Arriola
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                     Western District of Washington

  Case number                           20-12088                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
        Number           Street                                     As of the date you file, the claim is: Check all that
                                                                    apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                             ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or person injury while you were
                                                                        intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 13

                  Case 20-12088-CMA                    Doc 12          Filed 08/20/20              Ent. 08/20/20 22:46:38                    Pg. 13 of 53
 Debtor 1              Samuel                                           Arriola                                            Case number (if known) 20-12088
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Boeing Ecu                                                                Last 4 digits of account number 8133                                                $3,257.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          03/01/2019
        PO Box 97050                                                              As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Seattle, WA 98124
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ✔
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑
                                                                                      divorce that you did not report as priority claims
          At least one of the debtors and another
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             CheckCreditOrLineOfCredit
        ❑ Yes
4.2     Brand Source/citi Cbna                                                    Last 4 digits of account number 8173                                                     $349.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          09/01/2019
        Attn: Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 6403                                                               ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        Sioux Falls, SD 57117-6403
        City                              State     ZIP Code
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔ Debtor 1 only
        ❑                                                                         ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               ChargeAccount
        ✔ No
        ❑
        ❑ Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 13

                   Case 20-12088-CMA                     Doc 12          Filed 08/20/20              Ent. 08/20/20 22:46:38                      Pg. 14 of 53
 Debtor 1              Samuel                                       Arriola                                            Case number (if known) 20-12088
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.3     CONVERGENT OUTSOURCING, INC.                                                                                                                        $12,341.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        ATTN: ANNE CARLSON
                                                                              As of the date you file, the claim is: Check all that apply.
        PO BOX 9004
       Number           Street                                                ❑   Contingent
        RENTON, WA, WA 98057-9004                                             ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                          divorce that you did not report as priority claims
       ✔
       ❑      At least one of the debtors and another                         ❑   Debts to pension or profit-sharing plans, and other
       ✔
       ❑
                                                                                  similar debts
              Check if this claim is for a community debt
                                                                              ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?                                            Collection Agency
       ✔
       ❑      No
       ❑   Yes
        Remarks: Collecting for Pemco
4.4     Farmers Insurance Group                                                                                                                              unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        Payment Processing Center - 27
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 55126
       Number           Street                                                ❑   Contingent
        Boston, MA 02205                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                          divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                         ❑   Debts to pension or profit-sharing plans, and other
       ❑
                                                                                  similar debts
              Check if this claim is for a community debt
                                                                              ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑   Yes
        Remarks: Liability for wife's accident




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3 of 13
                   Case 20-12088-CMA                    Doc 12       Filed 08/20/20                Ent. 08/20/20 22:46:38                    Pg. 15 of 53
 Debtor 1              Samuel                                       Arriola                                            Case number (if known) 20-12088
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.5     Geico                                                                                                                                                unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        One Geico Plaza
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Bethseda, MD 20811-0001                                               ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑   Yes
        Remarks: Uninsured motorist liability from wife's auto accident.
4.6     Herrick, Andrew                                                                                                                                      unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        24006 SE 30th
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Sammamish, WA 98075                                                   ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑   Yes
        Remarks: Liability from wife's auto accident.




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 4 of 13
                   Case 20-12088-CMA                    Doc 12        Filed 08/20/20               Ent. 08/20/20 22:46:38                    Pg. 16 of 53
 Debtor 1              Samuel                                       Arriola                                            Case number (if known) 20-12088
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.7     Kaiser Permanente                                                     Last 4 digits of account number 196B                                                $248.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/20/2019
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 34590                                                          ❑   Contingent
       Number           Street
                                                                              ❑   Unliquidated
        Seattle, WA 98124-1590
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑
                                                                                  divorce that you did not report as priority claims
              Debtor 1 and Debtor 2 only
       ✔                                                                      ❑   Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑   Yes
        Remarks: Medical Debt
4.8     Kaiser Permanente                                                     Last 4 digits of account number 196E                                                $393.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/20/2019
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 34590                                                          ❑   Contingent
       Number           Street
                                                                              ❑   Unliquidated
        Seattle, WA 98124-1590
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑
                                                                                  divorce that you did not report as priority claims
              Debtor 1 and Debtor 2 only
       ✔                                                                      ❑   Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 5 of 13
                    Case 20-12088-CMA                   Doc 12       Filed 08/20/20                Ent. 08/20/20 22:46:38                    Pg. 17 of 53
 Debtor 1              Samuel                                       Arriola                                            Case number (if known) 20-12088
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.9     Larsen, Craig                                                                                                                                        unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        16820 NE 107th St.
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Redmond, WA 98052                                                     ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑   Yes
        Remarks: Liability from wife's auto accident
4.10    Molavi, Amir                                                                                                                                         unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        2932 277th Ter SE
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Sammamish, WA 98075-4124                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 6 of 13
                    Case 20-12088-CMA                   Doc 12       Filed 08/20/20                Ent. 08/20/20 22:46:38                    Pg. 18 of 53
 Debtor 1              Samuel                                       Arriola                                            Case number (if known) 20-12088
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.11    Murawski, Michael G                                                                                                                                  unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        21129 NE 42nd St.
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Sammamish, WA 98074                                                   ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑   Yes
        Remarks: Wife's auto accident.
4.12    Pro Collect, Inc                                                      Last 4 digits of account number 1267                                                $266.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          09/10/2018
        12170 N. Abrams Rd, Ste 100
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Dallas, TX 75243
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                              ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  UnknownLoanType
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 7 of 13
                    Case 20-12088-CMA                   Doc 12       Filed 08/20/20                Ent. 08/20/20 22:46:38                    Pg. 19 of 53
 Debtor 1              Samuel                                         Arriola                                            Case number (if known) 20-12088
                       First Name             Middle Name             Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                             Total claim


4.13    Rathbone Group                                                                                                                                         unknown
                                                                                Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                When was the debt incurred?
        1100 Superior Ave 1850
       Number           Street                                                  As of the date you file, the claim is: Check all that apply.
        Cleveland, OH 44114                                                     ❑   Contingent
       City                              State     ZIP Code                     ❑   Unliquidated
       Who incurred the debt? Check one.                                        ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                     ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                        ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                               divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                       ❑   Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?
                                                                                ✔
                                                                                ❑
       ✔
       ❑      No
                                                                                    Other. Specify

       ❑   Yes
        Remarks: Uninsured motorist liability from wife's accident.
4.14    Renton Collection                                                                                                                                           $226.00
                                                                                Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                When was the debt incurred?
        211 Morris Ave S
       Number           Street                                                  As of the date you file, the claim is: Check all that apply.
        Renton, WA 98055                                                        ❑   Contingent
       City                              State     ZIP Code                     ❑   Unliquidated
       Who incurred the debt? Check one.                                        ❑   Disputed
       ❑      Debtor 1 only                                                     Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                     ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                        ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      At least one of the debtors and another                               divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                       ❑   Debts to pension or profit-sharing plans, and other
                                                                                    similar debts
       Is the claim subject to offset?
                                                                                ✔
                                                                                ❑
       ✔
       ❑      No
                                                                                    Other. Specify
                                                                                    Collection Agency
       ❑   Yes
        Remarks: Assoc Emergency Physicians




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 8 of 13
                   Case 20-12088-CMA                    Doc 12         Filed 08/20/20                Ent. 08/20/20 22:46:38                    Pg. 20 of 53
 Debtor 1              Samuel                                       Arriola                                            Case number (if known) 20-12088
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.15    Renton Municipal Court                                                                                                                                    $341.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        1055 S. Grady Way
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Renton, WA 98057                                                      ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify
                                                                                  Fine
       ❑      Yes
4.16    Snow, Thomas K                                                                                                                                       unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        3446 48th Ave SW
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Seattle, WA 98116-3204                                                ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑   Yes
        Remarks: Liability from wife's auto accident.




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 9 of 13
                    Case 20-12088-CMA                   Doc 12       Filed 08/20/20                Ent. 08/20/20 22:46:38                    Pg. 21 of 53
 Debtor 1              Samuel                                       Arriola                                            Case number (if known) 20-12088
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.17    State Farm Ins Co.                                                                                                                                   unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 2746
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Jacksonville, FL 32232                                                ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑   Yes
        Remarks: Uninsured Motorist Liability for Wife's Accident
4.18    USAA                                                                                                                                                 unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        10750 McDermott Freeway
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        San Antonio, TX 78288-0544                                            ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑   Yes
        Remarks: Uninsured Motorist Claim from wife's auto accident.




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 10 of 13
                   Case 20-12088-CMA                    Doc 12       Filed 08/20/20                Ent. 08/20/20 22:46:38                    Pg. 22 of 53
 Debtor 1              Samuel                                       Arriola                                            Case number (if known) 20-12088
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.19    Vantage Radiology & Diagnostic Svcs                                                                                                                  unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 26730
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Federal Way, WA 98093                                                 ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑      Yes
4.20    Washington State Department of Licensing                                                                                                             unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 9034
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Olympia, WA 98507-9034                                                ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑   Yes
        Remarks: Notice Only




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 11 of 13
                    Case 20-12088-CMA                   Doc 12       Filed 08/20/20                Ent. 08/20/20 22:46:38                    Pg. 23 of 53
 Debtor 1              Samuel                                      Arriola                                           Case number (if known) 20-12088
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        Dellwo, Roberts & Scanlon                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1124 West Riverside 310                                       Line 4.17 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Spokane, WA 99201-1169
       City                                  State      ZIP Code      Last 4 digits of account number

        Lovik & Juhl, PLLC                                            On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        936 N 34th St 300                                             Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Seattle, WA 98103
       City                                  State      ZIP Code      Last 4 digits of account number

                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                     ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                  State      ZIP Code




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 12 of 13
                Case 20-12088-CMA                     Doc 12         Filed 08/20/20             Ent. 08/20/20 22:46:38                   Pg. 24 of 53
 Debtor 1              Samuel                                      Arriola                                     Case number (if known) 20-12088
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                               $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $17,421.00
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                           $17,421.00




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 13 of 13
                Case 20-12088-CMA                        Doc 12      Filed 08/20/20         Ent. 08/20/20 22:46:38                Pg. 25 of 53
 Fill in this information to identify your case:

     Debtor 1                   Samuel                                  Arriola
                                First Name           Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                     Western District of Washington

     Case number                         20-12088                                                                                            ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                     Case 20-12088-CMA                   Doc 12          Filed 08/20/20             Ent. 08/20/20 22:46:38                    Pg. 26 of 53
 Fill in this information to identify your case:

  Debtor 1                        Samuel                                  Arriola
                                 First Name              Middle Name      Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name      Last Name

  United States Bankruptcy Court for the:                          Western District of Washington

  Case number                              20-12088                                                                                       ❑     Check if this is an
  (if known)                                                                                                                                    amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ❑No
      ✔Yes
      ❑
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ❑No. Go to line 3.
      ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
      ❑
        ❑No
        ✔Yes. In which community state or territory did you live? Washington
        ❑                                                                                              . Fill in the name and current address of that person.
               Arriola, Susan
               Name of your spouse, former spouse, or legal equivalent
               c/o Barraza Law, PLLC, 10728 16th Ave SW
               Number          Street
               Seattle, WA 98146
               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt
                                                                                                              Check all schedules that apply:
3.1
      Arriola, Susan                                                                                          ❑Schedule D, line
      Name                                                                                                                        4.3, 4.5, 4.6, 4.9,
      2435 7th Ave W C                                                                                                            4.10, 4.11, 4.14,
      Number          Street                                                                                  ✔Schedule E/F, line 4.16, 4.17
                                                                                                              ❑
      Seattle, WA 98119-2250
      City                                    State     ZIP Code                                              ❑Schedule G, line
3.2
      Arriola, Susan                                                                                          ❑Schedule D, line
      Name                                                                                                    ✔Schedule E/F, line
                                                                                                              ❑                     4.7, 4.8
      c/o Barraza Law, PLLC, 10728 16th Ave SW
      Number          Street                                                                                  ❑Schedule G, line
      Seattle, WA 98146
      City                                    State     ZIP Code




Official Form 106H                                                            Schedule H: Your Codebtors                                                              page 1 of 1
                      Case 20-12088-CMA                       Doc 12       Filed 08/20/20           Ent. 08/20/20 22:46:38                 Pg. 27 of 53
 Fill in this information to identify your case:

  Debtor 1                   Samuel                                  Arriola
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                    Western District of Washington                                      ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                           20-12088                                                                                      chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                               Debtor 1                                            Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                             ✔ Not Employed
                                                                                                                               ❑Employed ❑
     attach a separate page with
     information about additional              Occupation                  Cabin Crew Supervisor
     employers.
                                               Employer's name             DAL Global Services
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          980 Virginia Ave
     Occupation may include student                                         Number Street                                      Number Street
     or homemaker, if it applies.




                                                                           Atlanta, GA 30354
                                                                            City                     State    Zip Code         City                    State      Zip Code
                                               How long employed there? 9 months



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.               $3,595.50                      $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +               $0.00     +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.               $3,595.50                      $0.00




Official Form 106I                                                          Schedule I: Your Income                                                                    page 1
                  Case 20-12088-CMA                     Doc 12        Filed 08/20/20                 Ent. 08/20/20 22:46:38                 Pg. 28 of 53
 Debtor 1                  Samuel                                                              Arriola                                         Case number (if known) 20-12088
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $3,595.50                   $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $378.50                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.              $355.77                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $734.27                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $2,861.24                   $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $2,861.24   +                $0.00        =       $2,861.24

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $2,861.24
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ❑No.                       The Debtor and his wife are separated pending divorce.. He does not have information regarding her income and epxenses.
      ✔Yes. Explain:
      ❑

Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                    Case 20-12088-CMA                                      Doc 12                Filed 08/20/20              Ent. 08/20/20 22:46:38              Pg. 29 of 53
 Fill in this information to identify your case:

  Debtor 1                   Samuel                                          Arriola
                             First Name              Middle Name            Last Name                               Check if this is:
  Debtor 2                                                                                                          ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                               ❑A supplement showing postpetition
                                                                                                                        chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                          Western District of Washington

  Case number                           20-12088                                                                        MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ❑No
     Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                   ❑                                      Dependent's relationship to          Dependent's         Does dependent live
     Debtor 2.                                                                            Debtor 1 or Debtor 2                 age                 with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                   Child                               5                         ✔Yes.
                                                                                                                                                    ❑No. ❑
                                                                                           Child                               13                        ✔Yes.
                                                                                                                                                    ❑No. ❑
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                     Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                  4.                     $1,100.00


     If not included in line 4:
                                                                                                                                    4a.                        $0.00
     4a. Real estate taxes
                                                                                                                                    4b.                        $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                    4c.                        $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                    4d.                        $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                     Schedule J: Your Expenses                                                         page 1
                  Case 20-12088-CMA                         Doc 12            Filed 08/20/20          Ent. 08/20/20 22:46:38                 Pg. 30 of 53
 Debtor 1              Samuel                                          Arriola                               Case number (if known) 20-12088
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.                            $0.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                          $70.00

       6b. Water, sewer, garbage collection                                                                        6b.                           $0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                         $120.00

       6d. Other. Specify:                            Gas                                                          6d.                          $75.00

 7.    Food and housekeeping supplies                                                                              7.                          $400.00

 8.    Childcare and children’s education costs                                                                    8.                            $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                           $20.00

 10. Personal care products and services                                                                           10.                          $50.00

 11.   Medical and dental expenses                                                                                 11.                          $20.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                         $180.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                          $75.00

 14. Charitable contributions and religious donations                                                              14.                         $320.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                          $0.00
       15a. Life insurance
                                                                                                                   15b.                          $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                        $224.00

       15d. Other insurance. Specify:                                                                              15d.                          $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                           $0.00

 17. Installment or lease payments:
                                                                                                                   17a.                        $175.00
       17a. Car payments for Vehicle 1
                                                                                                                   17b.                          $0.00
       17b. Car payments for Vehicle 2
                                                                                                                   17c.                          $0.00
       17c. Other. Specify:
                                                                                                                   17d.                          $0.00
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                           $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                           $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                          $0.00
       20b. Real estate taxes                                                                                      20b.                          $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                          $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                          $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                          $0.00




Official Form 106J                                                               Schedule J: Your Expenses                                               page 2
                    Case 20-12088-CMA                    Doc 12             Filed 08/20/20      Ent. 08/20/20 22:46:38        Pg. 31 of 53
 Debtor 1              Samuel                                       Arriola                                        Case number (if known) 20-12088
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                                      21.      +                  $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                        22a.                  $2,829.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                22b.                        $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                                     22c.                  $2,829.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                                   23a.                  $2,861.24

      23b. Copy your monthly expenses from line 22c above.                                                                23b.     –             $2,829.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                          23c.                       $32.24
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ❑No.           Explain here:
      ✔Yes.
      ❑              The Debtor and his wife are separated pending divorce.. He does not have information regarding her income and epxenses.




Official Form 106J                                                             Schedule J: Your Expenses                                                      page 3
                Case 20-12088-CMA                     Doc 12            Filed 08/20/20         Ent. 08/20/20 22:46:38                  Pg. 32 of 53
 Fill in this information to identify your case:

  Debtor 1                         Samuel                                                    Arriola
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                        Western District of Washington

  Case number                                   20-12088                                                                                                                            ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                               $0.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $10,412.28


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                         $10,412.28



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                    $8,386.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $17,421.00


                                                                                                                                                                  Your total liabilities                       $25,807.00

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $2,861.24


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $2,829.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                    Case 20-12088-CMA                                   Doc 12                Filed 08/20/20                       Ent. 08/20/20 22:46:38                            Pg. 33 of 53
 Debtor 1             Samuel                                          Arriola                                             Case number (if known) 20-12088
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                       $3,462.33




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                  $0.00




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2 of 2
                 Case 20-12088-CMA                      Doc 12          Filed 08/20/20              Ent. 08/20/20 22:46:38                     Pg. 34 of 53
 Fill in this information to identify your case:

  Debtor 1                   Samuel                                 Arriola
                             First Name            Middle Name      Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name      Last Name

  United States Bankruptcy Court for the:                    Western District of Washington

  Case number                           20-12088                                                                                     ❑    Check if this is an
  (if known)                                                                                                                              amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                              12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                            . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                     (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Samuel Arriola
        Samuel Arriola, Debtor 1


        Date 08/05/2020
                MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                  Case 20-12088-CMA                    Doc 12        Filed 08/20/20           Ent. 08/20/20 22:46:38                 Pg. 35 of 53
 Fill in this information to identify your case:

  Debtor 1                   Samuel                                    Arriola
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                     Western District of Washington

  Case number                           20-12088                                                                                       ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                            Dates Debtor 2 lived
                                                              there                                                                           there


                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                            From                                                                            From
    Number      Street                                                                     Number      Street
                                                            To                                                                              To



    City                               State ZIP Code                                      City                       State ZIP Code




                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                            From                                                                            From
    Number      Street                                                                     Number      Street
                                                            To                                                                              To



    City                               State ZIP Code                                      City                       State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ❑ No
    ✔ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).
    ❑

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 1


                  Case 20-12088-CMA                     Doc 12          Filed 08/20/20                Ent. 08/20/20 22:46:38           Pg. 36 of 53
Debtor 1            Samuel                                        Arriola                                             Case number (if known) 20-12088
                    First Name           Middle Name              Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
                                                   ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                         $22,715.00            bonuses, tips
    date you filed for bankruptcy:
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                         $41,142.00            bonuses, tips
    (January 1 to December 31, 2019         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ✔ Wages, commissions,
                                                   ❑                                                           ❑ Wages, commissions,
                                                       bonuses, tips                         $43,277.00            bonuses, tips
    (January 1 to December 31, 2018         )
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




    For last calendar year:
    (January 1 to December 31, 2019         )
                                     YYYY




    For the calendar year before that:
    (January 1 to December 31, 2018         )
                                     YYYY




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2



                Case 20-12088-CMA                      Doc 12          Filed 08/20/20            Ent. 08/20/20 22:46:38                    Pg. 37 of 53
Debtor 1            Samuel                                             Arriola                                            Case number (if known) 20-12088
                    First Name                   Middle Name               Last Name
 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ❑No. Go to line 7.
               ✔Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
               ❑
                          payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                          this bankruptcy case.

                                                                   Dates of              Total amount paid        Amount you still owe         Was this payment for…
                                                                   payment

                                                                                                                                             ❑Mortgage
              BECU
             Creditor's Name
                                                                  07/15/2020                         $525.00                  $8,441.10
                                                                                                                                             ✔ Car
                                                                                                                                             ❑
              M/S 1155-1 Bankruptcy MGMT                          06/15/2020                                                                 ❑Credit card
              PO Box 97050                                                                                                                   ❑Loan repayment
                                                                                                                                             ❑Suppliers or vendors
             Number      Street                                   05/15/2020

              Seattle, WA 98124-9750                                                                                                         ❑Other
             City                        State      ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.
                                                                Dates of               Total amount paid   Amount you still owe      Reason for this payment
                                                                payment



    Insider's Name


    Number      Street




    City                         State      ZIP Code




Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3
                Case 20-12088-CMA                              Doc 12         Filed 08/20/20           Ent. 08/20/20 22:46:38                   Pg. 38 of 53
Debtor 1            Samuel                                          Arriola                                             Case number (if known) 20-12088
                    First Name                Middle Name               Last Name



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                             Dates of               Total amount paid    Amount you still owe     Reason for this payment
                                                             payment                                                              Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                      Nature of the case                          Court or agency                                 Status of the case


                                                                                                                                                 ✔Pending
                                                      Car accident for uninsured motorist
    Case title       Farmers Ins Co of WA v
                     Susan Arriola et al
                                                                                                 King County Superior Court                      ❑
                                                                                                                                                 ❑On appeal
                                                                                                 Court Name

    Case number 19-2-019810-9 SEA
                                                                                                 Number       Street
                                                                                                                                                 ❑Concluded

                                                                                                 City                     State      ZIP Code



                                                                                                                                                 ✔Pending
                                                      Uninsured Motorist Complaint
    Case title       State Farm Mutual
                     Automobile Ins Co. v
                                                                                                 King County District Court                      ❑
                                                                                                                                                 ❑On appeal
                                                                                                 Court Name
                     Samuel Arriola, et al.
                                                                                                                                                 ❑Concluded
                                                                                                 Eastern Division - Issaquah
    Case number 20-CIV-03556-KCX                                                                 5415 220th Ave Se
                                                                                                 Number       Street
                                                                                                 Issaquah, WA 98029-6839
                                                                                                 City                     State      ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 4

                 Case 20-12088-CMA                          Doc 12         Filed 08/20/20               Ent. 08/20/20 22:46:38                  Pg. 39 of 53
Debtor 1            Samuel                                        Arriola                                          Case number (if known) 20-12088
                    First Name            Middle Name              Last Name

                                                                    Describe the property                                    Date          Value of the property



    Creditor’s Name


    Number      Street                                              Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was   Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State    ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
                Case 20-12088-CMA                       Doc 12         Filed 08/20/20              Ent. 08/20/20 22:46:38             Pg. 40 of 53
Debtor 1             Samuel                                          Arriola                                          Case number (if known) 20-12088
                     First Name               Middle Name             Last Name

     Gifts with a total value of more than $600 per           Describe the gifts                                          Dates you gave      Value
     person                                                                                                               the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                              State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ❑No
    ✔Yes. Fill in the details for each gift or contribution.
    ❑
     Gifts or contributions to charities that       Describe what you contributed                                    Date you               Value
     total more than $600                                                                                            contributed
                                                   Tithing at 10% of income
     The Vine Christian Ministries                                                                                                                      $8,000.00
    Charity’s Name




     15439 53rd Ave S
    Number      Street


     Tukwila, WA 98188-2396
    City                      State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and           Describe any insurance coverage for the loss                      Date of your loss       Value of property lost
     how the loss occurred                        Include the amount that insurance has paid. List pending
                                                  insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6


                Case 20-12088-CMA                           Doc 12        Filed 08/20/20            Ent. 08/20/20 22:46:38                 Pg. 41 of 53
Debtor 1            Samuel                                       Arriola                                          Case number (if known) 20-12088
                    First Name            Middle Name            Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                 Description and value of any property transferred              Date payment or         Amount of payment
     Henry & DeGraaff, P.S.                                                                                     transfer was made
    Person Who Was Paid                         Attorney’s Fee
                                                                                                               8/6/2020                             $1,500.00
     787 Maynard Ave S
    Number     Street




     Seattle, WA 98104
    City                     State   ZIP Code
    mainline@hdm-legal.com
    Email or website address
     Carlos Arriola
    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Description and value of any property transferred              Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number     Street




    City                     State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ❑No
    ✔Yes. Fill in the details.
    ❑




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
                Case 20-12088-CMA                       Doc 12       Filed 08/20/20           Ent. 08/20/20 22:46:38                  Pg. 42 of 53
Debtor 1            Samuel                                       Arriola                                         Case number (if known) 20-12088
                    First Name            Middle Name             Last Name

                                                 Description and value of property         Describe any property or payments received       Date transfer was
                                                 transferred                               or debts paid in exchange                        made
    stranger                                    1995 Chevorlet S10 - sold for parts       $300
    Person Who Received Transfer


    Number      Street


    Seattleq, WA
    City                     State   ZIP Code


    Person's relationship to you
    stranger




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
 often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Description and value of the property transferred                                          Date transfer was
                                                                                                                                            made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
 transferred?
 Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
 cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Last 4 digits of account number        Type of account or        Date account was            Last balance
                                                                                        instrument                closed, sold, moved, or     before closing or
                                                                                                                  transferred                 transfer

    Name of Financial Institution
                                                 XXXX–                                ❑Checking
                                                                                      ❑Savings
    Number      Street
                                                                                      ❑Money market
                                                                                      ❑Brokerage
                                                                                      ❑Other
    City                   State     ZIP Code




 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
 valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.


Official Form 107Case      20-12088-CMA            Statement
                                                     Doc 12  of Financial
                                                                   FiledAffairs for Individuals
                                                                          08/20/20          Ent.Filing for Bankruptcy
                                                                                                     08/20/20     22:46:38            Pg. 43 of 53                 page 8
Debtor 1            Samuel                                     Arriola                                         Case number (if known) 20-12088
                    First Name           Middle Name            Last Name

                                                 Who else had access to it?                   Describe the contents                      Do you still have
                                                                                                                                         it?

                                                                                                                                        ❑No
    Name of Financial Institution               Name
                                                                                                                                        ❑Yes

    Number      Street                          Number     Street



                                                City                 State    ZIP Code

    City                   State    ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Who else has or had access to it?            Describe the contents                      Do you still have
                                                                                                                                         it?

                                                                                                                                        ❑No
    Name of Storage Facility                    Name
                                                                                                                                        ❑Yes

    Number      Street                          Number     Street



                                                City                 State    ZIP Code

    City                   State    ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Where is the property?                       Describe the property                      Value


    Owner's Name
                                                Number     Street


    Number      Street

                                                City                 State    ZIP Code


    City                   State    ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 9


                Case 20-12088-CMA                      Doc 12       Filed 08/20/20           Ent. 08/20/20 22:46:38              Pg. 44 of 53
Debtor 1            Samuel                                         Arriola                                               Case number (if known) 20-12088
                    First Name            Middle Name               Last Name
 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                           Environmental law, if you know it                         Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State   ZIP Code


    City                   State   ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 10
                   Case 20-12088-CMA                     Doc 12           Filed 08/20/20             Ent. 08/20/20 22:46:38                    Pg. 45 of 53
Debtor 1             Samuel                                           Arriola                                              Case number (if known) 20-12088
                     First Name             Middle Name               Last Name

                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                     State    ZIP Code



  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                       Date issued



    Name                                             MM / DD / YYYY



    Number        Street




    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 11
                  Case 20-12088-CMA                        Doc 12            Filed 08/20/20            Ent. 08/20/20 22:46:38                 Pg. 46 of 53
Debtor 1           Samuel                                      Arriola                                         Case number (if known) 20-12088
                   First Name            Middle Name            Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘ /s/ Samuel Arriola
       Signature of Samuel Arriola, Debtor 1


       Date 08/05/2020




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).




              Case 20-12088-CMA                   Doc 12         Filed 08/20/20            Ent. 08/20/20 22:46:38                    Pg. 47 of 53
 Fill in this information to identify your case:

  Debtor 1                   Samuel                                   Arriola
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                    Western District of Washington

  Case number                           20-12088                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral             What do you intend to do with the property that secures a Did you claim the property as
                                                                           debt?                                                     exempt on Schedule C?

    Creditor’s                                                             ❑ Surrender the property.                                      ❑ No
    name:                 Boeing Ecu
                                                                           ❑ Retain the property and redeem it.                           ✔ Yes
                                                                                                                                          ❑
    Description of        2009 Acura TL                                    ✔ Retain the property and enter into a
                                                                           ❑
    property                                                                       Reaffirmation Agreement.
    securing debt:
                                                                           ❑ Retain the property and [explain]:




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                               page 1

                  Case 20-12088-CMA                    Doc 12         Filed 08/20/20               Ent. 08/20/20 22:46:38               Pg. 48 of 53
 Debtor 1            Samuel                                       Arriola                                         Case number (if known) 20-12088
                     First Name           Middle Name             Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



  ✘ /s/ Samuel Arriola
      Signature of Debtor 1


      Date 08/05/2020
             MM/ DD/ YYYY




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                               page 2

                Case 20-12088-CMA                   Doc 12          Filed 08/20/20            Ent. 08/20/20 22:46:38                 Pg. 49 of 53
 Fill in this information to identify your case:                                                                     Check one box only as directed in this form and in Form
                                                                                                                     122A-1Supp:
  Debtor 1                   Samuel
                             First Name            Middle Name
                                                                        Arriola
                                                                        Last Name
                                                                                                                     ✔1. There is no presumption of abuse.
                                                                                                                     ❑
  Debtor 2                                                                                                           ❑2. The calculation to determine if a presumption of
  (Spouse, if filing)                                                                                                   abuse applies will be made under Chapter 7 Means
                             First Name            Middle Name          Last Name
                                                                                                                        Test Calculation (Official Form 122A-2).

                                                                                                                     ❑3. The Means Test does not apply now because of
  United States Bankruptcy Court for the:                     Western District of Washington

  Case number                           20-12088                                                                         qualified military service but it could apply later.
  (if known)
                                                                                                                     ❑ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                          04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ❑ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      ✔ Married and your spouse is NOT filing with you. You and your spouse are:
      ❑
         ❑Living in the same household and are not legally separated. Fill out both Column A and B, lines 2-11.
         ✔ Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
         ❑
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
               apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

  Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
  101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
  6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
  the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                               Column A                 Column B
                                                                                                               Debtor 1                 Debtor 2 or
                                                                                                                                        non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all payroll
    deductions).                                                                                                       $3,462.33

 3. Alimony and maintenance payments. Do not include payments from a spouse if Column B is
    filled in.                                                                                                              $0.00

 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from an unmarried partner,
    members of your household, your dependents, parents, and roommates. Include regular
    contributions from a spouse only if Column B is not filled in. Do not include payments you listed on
    line 3.                                                                                                                 $0.00

 5. Net income from operating a business, profession,
                                                                        Debtor 1        Debtor 2
    or farm
      Gross receipts (before all deductions)                                $0.00

      Ordinary and necessary operating expenses                     -       $0.00   -
                                                                                                   Copy
                                                                           $0.00
      Net monthly income from a business, profession, or farm                                      here
                                                                                                   →                        $0.00

 6. Net income from rental and other real property                      Debtor 1        Debtor 2
      Gross receipts (before all deductions)                                $0.00

      Ordinary and necessary operating expenses                     -       $0.00   -
                                                                                                   Copy
                                                                           $0.00
      Net monthly income from rental or other real property                                        here
                                                                                                   →                        $0.00

 7. Interest, dividends, and royalties                                                                                      $0.00

 Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                        page 1




                  Case 20-12088-CMA                     Doc 12           Filed 08/20/20            Ent. 08/20/20 22:46:38                     Pg. 50 of 53
Debtor 1                    Samuel                                                                   Arriola                                              Case number (if known) 20-12088
                            First Name                         Middle Name                               Last Name
                                                                                                                                         Column A                          Column B
                                                                                                                                         Debtor 1                          Debtor 2 or
                                                                                                                                                                           non-filing spouse
       8. Unemployment compensation                                                                                                                         $0.00
            Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here: ..................................................        ↓
           For you....................................................................................                     $0.00
           For your spouse......................................................................

       9. Pension or retirement income. Do not include any amount received that was a benefit                                                               $0.00
          under the Social Security Act. Also, except as stated in the next sentence, do not include
          any compensation, pension, pay, annuity, or allowance paid by the United States
          Government in connection with a disability, combat-related injury or disability, or death of a
          member of the uniformed services. If you received any retired pay paid under chapter 61 of
          title 10, then include that pay only to the extent that it does not exceed the amount of retired
          pay to which you would otherwise be entitled if retired under any provision of title 10 other
          than chapter 61 of that title.
      10. Income from all other sources not listed above. Specify the source and amount. Do
          not include any benefits received under the Social Security Act; payments made under
          the Federal law relating to the national emergency declared by the President under the
          National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
          disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
          against humanity, or international or domestic terrorism; or compensation, pension, pay,
          annuity, or allowance paid by the United States Government in connection with a
          disability, combat-related injury or disability, or death of a member of the uniformed
          services. If necessary, list other sources on a separate page and put the total below




     Total amounts from separate pages, if any.                                                                                         +                                   +
                                                                                                                                                     $3,462.33              +                  =       $3,462.33
       11. Calculate your total current monthly income. Add lines 2 through 10 for each
           column. Then add the total for Column A to the total for Column B.                                                                                                                       Total current
                                                                                                                                                                                                   monthly income

 Part 2: Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

   12a. Copy your total current monthly income from line 11....................................................................................                         Copy line 11 here →          $3,462.33

             Multiply by 12 (the number of months in a year).                                                                                                                                      X 12
   12b. The result is your annual income for this part of the form.                                                                                                                    12b.         $41,547.96

13. Calculate the median family income that applies to you. Follow these steps:
    Fill in the state in which you live.                                                 Washington

    Fill in the number of people in your household.                                    1

    Fill in the median family income for your state and size of household....................................................................................................           13.         $67,511.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.
14. How do the lines compare?
        ✔Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
   14a. ❑
          Go to Part 3. Do NOT fill out or file Official Form 122A-2.
   14b. ❑Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part
         3 and fill out Form 122A–2.




Official Form 122A-1                                                                            Chapter 7 Statement of Your Current Monthly Income                                                          page 2




                    Case 20-12088-CMA                                           Doc 12                   Filed 08/20/20       Ent. 08/20/20 22:46:38                             Pg. 51 of 53
Debtor 1             Samuel                                           Arriola                                          Case number (if known) 20-12088
                     First Name              Middle Name               Last Name

Part 3: Sign Below

    By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

   ✘ /s/ Samuel Arriola
       Signature of Debtor 1

       Date 08/05/2020
              MM/ DD/ YYYY

    If you checked line 14a, do NOT fill out or file Form 122A–2.
    If you checked line 14b, fill out Form 122A–2 and file it with this form.




Official Form 122A-1                                               Chapter 7 Statement of Your Current Monthly Income                                       page 3




               Case 20-12088-CMA                        Doc 12          Filed 08/20/20            Ent. 08/20/20 22:46:38                     Pg. 52 of 53
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                Western District of Washington

In re
Arriola, Samuel                                                                                                          Case No. 20-12088
Debtor(s)                                                                                                                Chapter         7


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $2,200.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $2,200.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         08/05/2020                                       /s/ Christina L. Henry
                         Date                                                 Signature of Attorney
                                                                                                                             Christina L. Henry
                                                                                                                            Bar Number: 31273
                                                                                                                        Henry & DeGraaff, P.S.
                                                                                                                         Henry & DeGraaff, PS
                                                                                                                           787 Maynard Ave S
                                                                                                                             Seattle, WA 98104
                                                                                                                         Phone: (206) 330-0595

                                                                          Henry & DeGraaff, P.S.
                                                                             Name of law firm




          Case 20-12088-CMA                          Doc 12           Filed 08/20/20                Ent. 08/20/20 22:46:38                   Pg. 53 of 53
